This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 07 January 2021) has been withdrawn pursuant to 37 CFR § 1.114.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was 
Claims 1-7 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20090194233 A1 (Tamura'233) as evidenced by Julie A. Henkener. "Process Specification for the Anodizing of Aluminum Alloys." NASA/JSC PRC-5006 Rev. C (incorporating MIL-A-8625F 2003). 2003. pp. 1-51.  (Henkener'003) .
Regarding claim 1, Tamura'233 discloses a faceplate comprising:
a conductive plate defining a plurality of apertures, the conductive plate comprising a passivation layer on at least a portion of the plate including on all surfaces of interior walls defining each of the plurality of apertures, the conductive plate being a metal material, and the passivation layer (by an anodic oxidation process) oxidation of a depth of the metal material constituting the conductive plate; and
a second layer of material coated on at least a portion of the conductive plate configured to be contacted by a plasma.
FIGs. 1-27; & ¶¶[0023]-[0228].

    PNG
    media_image1.png
    554
    1897
    media_image1.png
    Greyscale

FIG. 3.1.02 of Henkener'003
Regarding claim 1, Henkener'003 evidences that the passivation layer formed by the anodic oxidation process of Tamura'233 constitues a depth of the metal material constituting the conductive plate.

    PNG
    media_image2.png
    1624
    910
    media_image2.png
    Greyscale

FIG. 9 of Tamura'233

    PNG
    media_image3.png
    1547
    1387
    media_image3.png
    Greyscale

FIG. 17 of Tamura'233
Regarding claim 2, Tamura'233 discloses:
the second layer comprising a yttrium oxide coating.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 3, Tamura'233 discloses:
the passivation layer covering all exposed surfaces of the conductive plate.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 4, Tamura'233 discloses
a faceplate;
a conductive plate defining a plurality of apertures, wherein the conductive plate comprises a passivation layer on at least a portion of the plate including on interior walls defining each of the plurality of apertures;
a second layer of material coated on at least a portion of the conductive plate configured to be contacted by a plasma
a pedestal; and
a processing region defined within the semiconductor processing chamber between the conductive plate and the pedestal.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 5, Tamura'233 discloses:
the second layer comprises a yttrium oxide coating.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 6, Tamura'233 discloses:
the passivation layer covering all exposed surfaces of the conductive plate.

Regarding claim 7, Tamura'233 discloses:
the conductive plate comprises a showerhead.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 11, Tamura'233 discloses:
the passivation layer (a ceramic film formation process by thermal spray, an anodic oxidation process) is an oxidized depth of material of the conductive plate 
FIGs. 1-27; & ¶¶[0023]-[0228].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20090194233 A1 (Tamura'233) in view of Julie A. Henkener. "Process Specification for the Anodizing of Aluminum Alloys." NASA/JSC PRC-5006 Rev. C (incorporating MIL-A-8625F 2003). 2003. pp. 1-51.  (Henkener'003).

    PNG
    media_image2.png
    1624
    910
    media_image2.png
    Greyscale

FIG. 9 of Tamura'233

    PNG
    media_image3.png
    1547
    1387
    media_image3.png
    Greyscale

FIG. 17 of Tamura'233
Regarding claim 1, Tamura'233 discloses a faceplate comprising:
a conductive plate defining a plurality of apertures, the conductive plate comprising a passivation layer on at least a portion of the plate including on all surfaces of interior walls defining each of the plurality of apertures, the conductive plate being a metal material, and the passivation layer (by an anodic oxidation process) oxidation of a depth of the metal material constituting the conductive plate; and
a second layer of material coated on at least a portion of the conductive plate configured to be contacted by a plasma.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 1, in an alternative interpretation, Tamura'233 does not expressly disclose:
the passivation layer oxidation being depth of the metal material constituting the conductive plate.

    PNG
    media_image1.png
    554
    1897
    media_image1.png
    Greyscale

FIG. 3.1.02 of Henkener'003
Regarding claim 1, Henkener'003 discloses that the passivation layer formed using the anodic oxidation process of Tamura'233 constitues a depth of the metal material constituting 
Using the anodic oxidation process of Tamura'233 so that the passivation layer formed using the anodic oxidation process of Tamura'233 constitues a depth of the metal material constituting the conductive plate as disclosed by Henkener'003, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to use the anodic oxidation process of Tamura'233 so that the passivation layer formed using the anodic oxidation process of Tamura'233 constitues a depth of the metal material constituting the conductive plate as disclosed by Henkener'003.
Regarding claim 2, Tamura'233 discloses:
the second layer comprising a yttrium oxide coating.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 3, Tamura'233 discloses:
the passivation layer covering all exposed surfaces of the conductive plate.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 4, Tamura'233 discloses
a faceplate;
a conductive plate defining a plurality of apertures, wherein the conductive plate comprises a passivation layer on at least a portion of the plate including on interior walls defining 
a second layer of material coated on at least a portion of the conductive plate configured to be contacted by a plasma
a pedestal; and
a processing region defined within the semiconductor processing chamber between the conductive plate and the pedestal.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 5, Tamura'233 discloses:
the second layer comprises a yttrium oxide coating.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 6, Tamura'233 discloses:
the passivation layer covering all exposed surfaces of the conductive plate.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 7, Tamura'233 discloses:
the conductive plate comprises a showerhead.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 11, Tamura'233 discloses:
the passivation layer (a ceramic film formation process by thermal spray, an anodic oxidation process) is an oxidized depth of material of the conductive plate 
FIGs. 1-27; & ¶¶[0023]-[0228].
Claims 8-20 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20090194233 A1 (Tamura'233) in view of Julie A. Henkener. "Process Specification for the Anodizing of Aluminum Alloys." NASA/JSC PRC-5006 Rev. C (incorporating MIL-A-8625F 2003). 2003. pp. 1-51.  (Henkener'003) as applied to claims 1-7 above, and further in view of US 20080099426 A1 (Kumar'426) {incorporating by reference US 20060000802 A1 (Kumar'802) and US 20060000805 A1 (Todorow'805)}, and US 20080099426 A1 (Kumar'426) {incorporating by reference US 20060000802 A1 (Kumar'802) and US 20060000805 A1 (Todorow'805)} in view of Julie A. Henkener. "Process Specification for the Anodizing of Aluminum Alloys." NASA/JSC PRC-5006 Rev. C (incorporating MIL-A-8625F 2003). 2003. pp. 1-51.  (Henkener'003) and US 20090194233 A1 (Tamura'233).
Regarding claim 8, Tamura'233 does not expressly disclose:
the conductive plate comprises an ion suppressor plate.

    PNG
    media_image4.png
    722
    1004
    media_image4.png
    Greyscale

FIG. 2 of Kumar'802
Regarding claim 8, Kumar'802 discloses:
a conductive plate comprising an ion suppressor plate.
Kumar'802: FIGs. 1-3: & ¶¶[0016]-[0039].

    PNG
    media_image5.png
    1005
    1538
    media_image5.png
    Greyscale

FIG. 1 of Kumar'802
Regarding claim 9, Kumar'802 discloses:
the conductive plate comprises a showerhead, and
the semiconductor processing chamber further comprises an ion suppressor plate defining a plurality of apertures, the ion suppressor plate comprises a passivation layer on at least a portion of the ion suppressor plate including on interior walls defining each of the plurality of apertures.

Regarding claim 10, Kumar'802 discloses:
a ion suppressor plate, 
(Kumar'802: FIGs. 1-3: & ¶¶[0016]-[0039]); and
Tamura'233 discloses:
a second layer of material coated on at least a portion of the ion suppressor plate configured to be contacted by a plasma (FIGs. 1-27; & ¶¶[0023]-[0228]).
Adding the coating of Tamura'233 to the ion suppressor plate of Kumar'802, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Regarding claim 12, Tamura'233 discloses:
a faceplate;
a showerhead defining a plurality of apertures, wherein the showerhead comprises a passivation layer on at least a portion of the plate including on interior walls defining each of the plurality of apertures;
a second layer of material coated on a surface of the showerhead facing the faceplate;
a pedestal,
(FIGs. 1-27; & ¶¶[0023]-[0228]); and

    PNG
    media_image6.png
    895
    929
    media_image6.png
    Greyscale

FIG. 1 of Tamura'233
Kumar'802 discloses:
a processing region defined within the semiconductor processing chamber between the conductive plate and the pedestal,
(Kumar'802: FIGs. 1-3: & ¶¶[0016]-[0039]).

    PNG
    media_image5.png
    1005
    1538
    media_image5.png
    Greyscale

FIG. 1 of Kumar'802
Regarding claim 13, Tamura'233 discloses:
the second layer comprises a yttrium oxide coating.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 14, Kumar'802 discloses:
the passivation layer covers all surfaces of the conductive plate exposed within the processing region.
Kumar'802: FIGs. 1-3: & ¶¶[0016]-[0039].
Regarding claim 15, Tamura'233 discloses:
the conductive plate is a showerhead.

Regarding claim 16, Kumar'802 discloses:
the conductive plate being an ion suppressor plate.
Kumar'802: FIGs. 1-3: & ¶¶[0016]-[0039].
Regarding claim 17, Kumar'802 discloses:
the conductive plate is a showerhead, and wherein the semiconductor processing chamber further comprises an ion suppressor plate positioned between the showerhead and the faceplate and defining a plurality of apertures, wherein the ion suppressor plate comprises a passivation layer on at least a portion of the ion suppressor plate including on interior walls defining each of the plurality of apertures.
Kumar'802: FIGs. 1-3: & ¶¶[0016]-[0039].
Regarding claim 18, Tamura'233 discloses:
the ion suppressor plate f\comprises a second layer of material coated on at least a portion of the ion suppressor plate facing the faceplate.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 19, Tamura'233 discloses:
the passivation layer is an oxidized depth of material of the ion suppressor plate.
FIGs. 1-27; & ¶¶[0023]-[0228].
Regarding claim 20, Tamura'233 discloses:
the passivation layer is an oxidized depth of material of the conductive plate.
FIGs. 1-27; & ¶¶[0023]-[0228].
Response to Arguments
Applicant’s arguments accompanying Applicant’s RCE dated 16 February 2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716